UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2511



TAHA ABDIN MOHAMED ARSAD,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-492-707)


Submitted:   September 24, 2004           Decided:   October 27, 2004


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICE OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Anthony W. Norwood, Senior Litigation Counsel, Margot L.
Nadel, Trial Attorney, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Taha Abdin Mohamed Arsad, a native and citizen of Sudan,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of his

application for asylum and withholding of removal. The Board ruled

that Arsad failed to present sufficient corroborative evidence in

support of his claim.      Arsad contends that his testimony was

credible and corroborated and was therefore sufficient.   To obtain

reversal of a determination denying eligibility for relief, an

alien “must show that the evidence he presented was so compelling

that no reasonable factfinder could fail to find the requisite fear

of persecution.”    INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).   We have reviewed the evidence of record and conclude that

Arsad fails to show that the evidence compels a contrary result.

           Nor can Arsad show that he was entitled to withholding of

removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).

           We reject Arsad’s arguments that he was denied due

process at the hearing before the immigration judge.   “In order to

prevail on a due process challenge to a deportation or asylum


                                 - 2 -
hearing, an alien must demonstrate that he was prejudiced by any

such violation.”   Rusu v. INS, 296 F.3d 316, 320 (4th Cir. 2002).

The asylum applicant must show “that better procedures are likely

to have made a difference in the outcome of his hearing.”   Id. at

324.   Arsad fails to show such prejudice.

           We deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                    PETITION DENIED




                               - 3 -